PER CURIAM
In this appeal, appellant seeks reversal of an order committing her for a period not to exceed 180 days. See ORS 426.130. She contends, in an unpreserved assignment of error, that the order should be reversed because the trial court failed to inform her of her rights enumerated in ORS 426.100(1). The state concedes the error, and we agree that that court’s failure to advise appellant of her rights under ORS 426.100(1) constitutes plain error. See State v. Ritzman, 192 Or App 296, 298, 84 P3d 1129 (2004) (failure to advise the allegedly mentally ill person directly regarding the rights listed in ORS 426.100(1) or conduct an examination on the record to determine whether a valid waiver of the right to be advised has been knowingly and voluntarily made is plain error). We further conclude, for the reasons stated in State v. M. L. R., 256 Or App 566, 570-72, 303 P3d 954 (2013) (nature of the civil commitment proceedings, the gravity of the violation, the ends of justice, and the lack of harmless error), that it is appropriate to exercise our discretion to correct the error.
Reversed.